Citation Nr: 0024818	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, gout, 
diabetes mellitus, peripheral neuropathy, claimed as 
bilateral foot and hand numbness, a sinus disorder, and poor 
balance, to include as a result of claimed exposure to 
herbicide agents, including Agent Orange.  

2.  Entitlement to an increased rating for residuals of a 
fracture, D-5, thoracic spine, with painful motion, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from December 1965 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
RO, which granted an increased 20 percent rating for service-
connected residuals, fracture, D-5, with painful motion, 
thoracic spine.  At that time, the RO also denied claims of 
service connection for hypertension, gout, diabetes mellitus, 
peripheral neuropathy, with bilateral feet and hand numbness, 
a sinus disorder, and poor balance, to include as a result of 
claimed exposure to herbicide agents, including Agent Orange.  

In March 1999, the RO granted an increased rating, to a 20 
percent evaluation, for service-connected traumatic arthritis 
of the left clavicle, status post healed fracture (minor 
extremity).  No notice of disagreement was received, no 
statement of the case was issued, and the veteran appears to 
be satisfied with this action.  See statement of veteran's 
representative, VA Form 646, dated August 1999.  Accordingly, 
this matter is not on appeal; the issues are as characterized 
on the preceding page of this Board decision.  


REMAND

With respect to the claim for an increased rating for 
service-connected residuals of a fracture of D-5, with 
painful motion, thoracic spine, the Board notes that the 
claim is well grounded.  A claim for an increased evaluation 
is well grounded if the appellant indicates that he has 
suffered increased disability.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992); Jones v. Brown, 7 Vet. App. 134, 
138 (1994).  

The Board notes that VA treatment records appear not to have 
been obtained at the RO for use in the evaluation of the 
veteran's claim for an increased rating.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA's duty to assist veterans in developing facts 
pertinent to a well-grounded claim, which is mandated by 
38 U.S.C.A. § 5107(a) (West 1991), includes obtaining 
pertinent medical records, even if not requested to do so by 
the veteran, when the VA is placed on notice that such 
records exist.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).    

The veteran's June 1998 claim make reference to on-going 
treatment at a VA outpatient clinic in Evansville, Indiana, 
regarding both service-connected disability and disability 
for which service connection is sought.  Additionally, other 
VA medical facilities may have records pertinent to the 
appeal.  The RO apparently requested copies of outpatient 
records from the Evansville outpatient clinic in 
approximately August 1998, but this is not certain as no copy 
of the request is in the claims file and no records are in 
the claims file.  

Accordingly, the RO should contact the veteran and request 
that he provide a statement identifying all VA medical 
facilities where he has received treatment, both in-patient 
and out-patient, pertinent to his claims for both an 
increased rating and for service connection.  Thereafter, all 
of the veteran's outstanding VA medical records should be 
obtained and associated with his claims files for 
consideration in the appeal.  However, the RO should notify 
the veteran that he-on his own initiative, must obtain and 
submit copies of any private medical records with respect to 
his claims for service connection, and that any reliance on 
his part on the RO to complete such development is 
inappropriate.  See Counts v. Brown, 6 Vet. App. 473 (1994).  

The Board makes no comment as to whether the veteran has 
presented well-grounded claims of service connection for 
hypertension, gout, diabetes mellitus, peripheral neuropathy, 
a sinus condition, and poor balance.  Rather, the RO should 
reconsider these claims in light of any additional treatment 
records.  

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment at any VA medical facility for 
thoracic spine fracture residuals, 
hypertension, gout, diabetes mellitus, 
peripheral neuropathy, sinus disability, 
or poor balance, since 1969.  

Thereafter, the RO should request, 
obtain, and associate with the claims 
folder, copies of any and all available 
VA hospital or out-patient treatment 
records from the VA outpatient clinic in 
Evansville, Indiana, or any other VA 
medical facility identified by the 
veteran, dated from December 1969 to the 
present, if not already of record.  If 
no, or incomplete, records are available, 
then this should be clearly documented.  

2.  The veteran should also be advised 
that he-on his own initiative-must 
submit copies of any private treatment 
records so as to support and well-ground 
each of his claims of service connection.  
However, the RO should obtain copies of 
any private records pertinent to 
treatment of his service-connected 
thoracic spine disorder.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
requested VA treatment records have been 
obtained.  The RO should also complete 
any other additional development deemed 
necessary.  

4.  Thereafter, the RO should also review 
the veteran's claims for service 
connection.  As to any claim of service 
connection which the RO finds to be well 
grounded, the RO should undertake all 
appropriate development of that claim, 
including affording the veteran all 
appropriate VA examinations.  

5.  Upon completion of the above, the RO 
should re-adjudicate all claims on 
appeal, to include consideration of the 
evidence received or submitted since the 
March 1999 statement of the case.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

